19-24145-rdd   Doc 22   Filed 02/26/20 Entered 02/26/20 12:20:25   Main Document
                                     Pg 1 of 11
19-24145-rdd   Doc 22   Filed 02/26/20 Entered 02/26/20 12:20:25   Main Document
                                     Pg 2 of 11
19-24145-rdd   Doc 22   Filed 02/26/20 Entered 02/26/20 12:20:25   Main Document
                                     Pg 3 of 11
19-24145-rdd   Doc 22   Filed 02/26/20 Entered 02/26/20 12:20:25   Main Document
                                     Pg 4 of 11
19-24145-rdd   Doc 22   Filed 02/26/20 Entered 02/26/20 12:20:25   Main Document
                                     Pg 5 of 11
19-24145-rdd   Doc 22   Filed 02/26/20 Entered 02/26/20 12:20:25   Main Document
                                     Pg 6 of 11
19-24145-rdd   Doc 22   Filed 02/26/20 Entered 02/26/20 12:20:25   Main Document
                                     Pg 7 of 11
19-24145-rdd   Doc 22   Filed 02/26/20 Entered 02/26/20 12:20:25   Main Document
                                     Pg 8 of 11
19-24145-rdd   Doc 22   Filed 02/26/20 Entered 02/26/20 12:20:25   Main Document
                                     Pg 9 of 11
19-24145-rdd   Doc 22   Filed 02/26/20 Entered 02/26/20 12:20:25   Main Document
                                    Pg 10 of 11
19-24145-rdd   Doc 22   Filed 02/26/20 Entered 02/26/20 12:20:25   Main Document
                                    Pg 11 of 11
